PER CURIAM:
Jeffrey Polk appeals the denial of his Rule 29.15 motion. He claims the motion court erred because his waiver of counsel was not voluntary, unequivocal, knowing, and intelligent. Polk further argues the motion court erred in that he only testified because he did not know the jury would be instructed to not presume guilt if he had elected not to testify. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).